OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for felony theft of property over the value of $50 on a plea of guilty before the court.
The indictment alleged the theft by the appellant of fifteen pistols, two shotguns and five rifles of the value of over $50.00 from H. C. Alexander. Appellant was duly admonished of the consequences of his plea.
Appellant challenges the sufficiency of the evidence.
The appellant signed an instrument and swore to it before the clerk of the court. It was approved by appellant’s counsel and the trial court and introduced into evidence, and omitting the formal parts, it is as follows:
“STIPULATION OF EVIDENCE
“COMES NOW Thomas James Bar-field, the defendant in the above entitled and numbered cause, in writing and in open court, and consents to the stipulation of the evidence in this case and in so doing expressly waives the appearance, confrontation and cross-examination of witnesses. I further consent to the introduction of testimony by affidavits, written statements of witnesses and other documentary evidence. Accordingly, having waived my Federal and State constitutional right against self-incrimination and after having been sworn, upon oath, I judicially confess to the following facts and agree and stipulate that these facts are true and correct and constitute the evidence in this case:
“On the 17th day of January, 1970, in Harris County, Texas, I did fraudulently take and steal 15 pistols, 2 shotguns, 5 rifles of the value of over fifty dollars, which was the personal property of H. C. Alexander, and I took the same from his possession, without his consent, and with the intent to deprive him of the value of the same and to appropriate it to my own use and benefit.”
This standing alone was sufficient for the trial court to conclude that the evidence was sufficient to support the conviction. Bell v. State, Tex.Cr.App., 455 S.W. 2d 230.
In addition to the above evidence, Howard C. Alexander testified that his store on *433Milam Street in Houston was burglarized and some forty-three guns were stolen. An officer testified that he saw the appellant and another going down a one-way street in the wrong direction. As he pursued them, they were throwing guns out of their car. After the arrest, the guns were picked up and one had the serial number of one of those taken in the burglary.
The contention that the “Stipulation of Evidence” was made without appellant’s consent is not supported by anything in the record. It was signed by the appellant and his attorney after a prior conviction paragraph in the indictment had been dismissed.
The contention that the “Judicial Confession” part of the stipulation is hidden and makes the instrument null and void is without merit.
No error has been shown. The judgment is affirmed.
ODOM, J., not participating.